Citation Nr: 1316587	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  11-11 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for psoriasis with psoriatic arthritis.

2.  Entitlement to service connection for diabetes mellitus, including secondary to psoriasis with psoriatic arthritis.


REPRESENTATION

Appellant represented by:	Jan Dils Attorneys at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 1983 to September 1983, and on active duty from July 1986 to July 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for diabetes mellitus, including secondary to psoriasis with psoriatic arthritis, is remanded to the RO.


FINDING OF FACT

The Veteran's current psoriasis with psoriatic arthritis cannot be reasonably disassociated from her active duty service.  


CONCLUSION OF LAW

The criteria for service connection for psoriasis with psoriatic arthritis have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  This is so because the Board is taking action favorable to the Veteran by granting the issue of entitlement to service connection for psoriasis with psoriatic arthritis.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran served on ACDUTRA from June 1983 to September 1983, and on active duty from July 1986 to July 1989.  A review of her service treatment records revealed treatment for skin rashes of the hands and feet, alternatively diagnosed as probable dyshidrotic eczema, "ID rxn", and tinea pedis.

Post service treatment reports revealed ongoing skin problems involving the Veteran's hands and feet.  A November 1990 VA gynecological examination noted her two-year history of a skin rash that was pruritic in nature and associated with subcutaneous water blisters.  The examination report concluded with an impression of dermatophytosis of the hands and feet, with secondary bacterial infection of the left foot.  

In March 1991, the RO issued a rating decision granting service connection at a 10 percent disability evaluation for dermatophytosis of the hands and feet, effective from October 1990.

A June 1994 VA general physical examination noted the Veteran's history of a rash on her hands and feet since her military service.  Physical examination revealed scale on both hands, which were "very large" and did not seem to be consistent with fungal infection.  The report also noted that both of her feet had large vesicles, as well as scale, and hyperpigmentation of her toes.  The report concluded with an assessment of probable hand eczema and tinea pedis, with onychomycosis.

A March 2000 VA treatment report noted diagnoses of cellulitis, not otherwise specified, and eczema.  

In September 2001, the RO issued a rating decision which granted an increased evaluation of 30 percent for the Veteran's dermatophytosis of the hands and feet, effective from February 2000.

A May 2004 VA examination for skin diseases noted a diagnosis of dermatophytosis, presently involving the left wrist.  A subsequent VA examination for skin diseases was conducted in April 2007.  The VA examiner noted that the Veteran's claims file had been reviewed.  The examination report noted the Veteran's history of a skin disability involving her hands and feet which had worsened over the years.  Following a physical examination, the report concluded with a diagnosis of psoriasis involving the elbows, wrists, feet, chest, shoulders, and abdomen.  

In December 2008, a VA examination for skin diseases was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  Following a physical examination, the report listed diagnoses of fungus infection, resolved with no residuals, and psoriasis with psoriatic arthritis.  The VA examiner, an Adult Nurse Practitioner, opined that the Veteran's psoriasis, with psoriatic arthritis, was 

not caused by or a result of the Veteran's fungus infection of the skin during her military service.  In support of this opinion, the VA examiner noted that the Veteran was not diagnosed with psoriasis until 2007, over 20 years after her discharge from active duty service; and that she only had a self-limiting fungus infection during service which resolved and did not return.  

A March 2009 treatment report from a VA physician noted that the Veteran had been diagnosed with psoriasis, and that she had skin lesions that were consistent with that diagnosis.  The report also noted that the Veteran has diffuse arthralgia that was consistent with the diagnosis of psoriatic arthritis.  As a result, the physician opined that the Veteran's arthritis was related to her psoriasis.

A June 2011 opinion letter was received from the Veteran's private physician, R.R., M.D.  Dr. R. noted that the Veteran was being followed in his rheumatology clinic for psoriatic arthritis.  Dr. R. opined that it was "as likely as not" that the Veteran's treatment for a rash in service was actually psoriasis.  Dr. R further noted that psoriatic arthritis was a consequence of psoriasis, and that it was "likely" that Veteran's psoriasis and psoriatic arthritis were related to her military service.

A June 2011 opinion letter was received from VA physician.  In the letter, the VA physician noted that the Veteran was being treated in the dermatology clinic for psoriasis.  The letter indicated that the Veteran had a history of treatment for rashes while she was in the military service.  The VA physician then opined that as psoriasis and eczema are clinically overlapping nature, it was "as likely as not" that the rash diagnoses in service were actually psoriasis.  

In December 2012, a hearing was conducted before the Board sitting at the RO.  At the hearing, the Veteran and her representative argued that she had been diagnosed with multiple skin disabilities during service, and that her skin problems continued to exist, and worsen, ever since.  They further argued that a fungal condition would not be present for over twenty years, and that the Veteran's psoriasis had been confirmed by a laboratory finding in 2008.

After reviewing the evidence of record, the Board finds that the Veteran's current psoriasis and psoriatic arthritis are related to her military service.  In making this determination, the Board finds the testimony and statements provided by the Veteran, concerning her history of an ongoing skin disability since service to be competent and credible.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (noting that the appellant is competent to testify regarding symptoms capable of lay observation); see also Smith v. Derwinski, 1 Vet. App. 235 (1990) (finding that determination of credibility is a function of the Board).  The Veteran's contentions were further supported by her inservice and post service treatment records.

The Board also finds the June 2011 opinions from the Veteran's private and VA physicians to be most probative on the issue of whether the Veteran's current psoriasis and psoriatic arthritis were related to her military service.  In making this determination, the Board points out that that the VA examiner's December 2008 opinion incorrectly noted that the Veteran's skin disability had resolved at some point and did not return.

Accordingly, resolving all doubt in favor of the Veteran, service connection for psoriasis with psoriatic arthritis is warranted.


ORDER

Service connection for psoriasis with psoriatic arthritis is granted.


REMAND

The Veteran is seeking entitlement to service connection for diabetes mellitus, including secondary to psoriasis with psoriatic arthritis.  Remand is required for compliance with VA's duty to assist the Veteran in substantiating her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As determined above, the Board has granted service connection for psoriasis, with psoriatic arthritis, which the Veteran contends caused or aggravated her diabetes mellitus.  In support of her claim, the Veteran submitted copies of articles from the internet which indicate that having psoriasis in general raises the risk of developing diabetes mellitus.  Under these circumstances, the Veteran's updated treatment records should be obtained and she must then be scheduled for a VA examination to determine whether her current diabetes mellitus was caused or aggravated by her newly service-connected psoriasis with psoriatic arthritis.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims, to include  all VA and non-VA medical providers who have treated her for diabetes mellitus, psoriasis, and psoriatic arthritis since March 2011.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate VA examination to determine the whether the currently diagnosed diabetes mellitus is related to her military service or to a service-connected disorder, to include psoriasis, with psoriatic arthritis.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether diabetes mellitus is related to the Veteran's active duty service.  The examiner must also state whether any diagnosed diabetes mellitus is due to or aggravated by any service-connected disorder, to include psoriasis, with psoriatic arthritis.  The examiner must also state whether any diagnosed diabetes mellitus is due to or aggravated by any medication taken for a service-connected disorder, to include psoriasis, with psoriatic arthritis.  A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate 

whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The RO must notify the Veteran that it is her responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to her last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim remaining on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

6.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


